Citation Nr: 0820998	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-23 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sensorimotor axonal 
peripheral neuropathy, also claimed as peripheral neuropathy, 
to include as secondary to exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
December 1967.  He was awarded the Combat Infantryman's Badge 
(CIB) for combat service in the Republic of Vietnam (RVN).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), wherein the RO denied 
service connection for sensorimotor axonal polyneuropathy 
(claimed as peripheral neuropath), to include as due to AO.  
The veteran timely appealed the RO's February 2006 rating 
action to the Board. 

The veteran appeared at a videoconference at the RO hearing 
before the undersigned Acting Veterans Law Judge in January 
2008.  A copy of the hearing transcript has been associated 
with the claims file. 


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, 
sensorimotor axonal peripheral neuropathy is related to the 
appellant's presumed exposure to Agent Orange during active 
military service in the RVN. 


CONCLUSION OF LAW

Sensorimotor axonal peripheral neuropathy was incurred in 
service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Relevant Laws and Regulations
        
        Service Connection-general criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Agent Orange-criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  As the 
veteran had the prerequisite RVN military service, is 
exposure to AO is, therefore, presumed.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute or subacute peripheral neuropathy, shall 
have become manifest to a degree of 10 percent or more within 
one year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6).

VA has also specifically determined that presumption of 
service connection based on exposure to herbicides used in 
Vietnam is not warranted for chronic persistent peripheral 
neuropathy.  The basis for the conclusion is the analysis of 
countless scientific studies reviewed by the National Academy 
of Science (NAS).  See Notice, 68 Fed. Reg. 27630-27641 
(2003).

Notwithstanding the presumptions applicable to herbicide 
exposure, a veteran may establish service connection by 
evidence of direct service incurrence.  
See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

III.  Factual Background and Analysis

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  If service medical 
records are presumed missing, the Board's obligation to 
explain its findings and conclusions, to consider carefully 
the benefit-of-the-doubt rule, and to assist the veteran is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran requested service connection for a neurological 
disorder in May 2005.  In support of his claim, the veteran 
submitted treatment records and a letter from his private 
neurologist, C. K., M.D., reflecting that he had been 
diagnosed as having sensory motor polyneuropathy.  

In an April 2005 letter, Dr. K. indicated that the veteran 
was under her care for difficulties with imbalance and falls 
attributed predominantly to peripheral neuropathy.  She noted 
that the etiology of peripheral neuropathy had been assessed 
with an elevation in glucose after one hour on a tolerance 
test.  Dr. K. indicated that the veteran had been exposed to 
AO and considering the severity of the peripheral neuropathy, 
said exposure was a significant contributing factor to the 
peripheral neuropathy.  

The veteran was afforded a VA examination in May 2006.  The 
veteran gave a history of having an onset of symptoms of 
peripheral neuropathy in 1998 or 1999, at which time he 
developed balance problems.  After a physical evaluation of 
the appellant and a review of the claims file, to include Dr. 
K.'s April 2005 report, the VA examiner concluded that, "it 
is less likely than not that ht veteran's peripheral 
neuropathy is related to herbicide exposure in Vietnam."  
The VA examiner based his opinion on findings of the National 
Academy of Science (NAS), an agency that has repeatedly 
looked for an association between peripheral neuropathy and 
AO.  The VA examiner opined that NAS' repeated evaluations 
had indicated that there was inadequate or insufficient 
evidence to determine whether an association existed between 
chronic persistent peripheral neuropathy and AO exposure.  

During the January 2008 hearing, the veteran testified that 
he had been diagnosed as having peripheral neuropathy in 
2001.  He noted that after performing tests, his neurologist 
linked the neuropathy to his AO exposure.  The veteran 
testified that Dr. K. performed specific tests to determine 
the etiology of his peripheral neuropathy.  The veteran 
stated that after he was discharged from service, he had gone 
to his family physician for balance and overall health 
problems, but that these records were unavailable.  

At the time of the hearing, the veteran also submitted 
several statements from family members and friends in support 
of his claim, wherein they each described the appellant's 
early signs of peripheral neuropathy.  

In a February 2008 letter, Dr. K. reported that the veteran 
had undergone a battery of tests to determine the cause of 
his peripheral neuropathy.  She stated that all sources were 
ruled out with the exception of exposure to toxins.  Dr. K 
opined, 
"that it was as likely as not that his exposure to toxins is 
directly related to his current condition of peripheral 
neuropathy."  Dr. K. bolstered her opinion by pointing to 
letters, prepared by friends and family members of the 
veteran, wherein they each described the appellant's early 
signs of peripheral neuropathy.  Dr. K. further noted that 
while NAS did state that there was inadequate or insufficient 
evidence to determine that peripheral neuropathy was caused 
by exposure to toxins, it did not give a definite conclusion.  
In other words, it could not be proved or disproved.  Thus, 
it was her opinion that it was at least as likely as not that 
they were related. 

Turning to the elements of service connection, the recent 
examination findings show a current disability, namely 
sensorimotor axonal peripheral neuropathy.

The element of an in-service injury is satisfied by the 
presumption that the veteran was exposed to herbicides, 
including AO.

The final consideration is whether the current peripheral 
neuropathy is related to the in-service Agent Orange 
exposure.  While VA has concluded, based on studies by the 
National Academy of Sciences, that there is no positive 
association between herbicide exposure and chronic peripheral 
neuropathy, VA's finding did not overrule Combee.  There is 
nothing in that finding that would preclude service 
connection absent the presumptions of 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.

In the present case, there are conflicting private and VA 
opinions as to whether the veteran's current sensorimotor 
axonal peripheral neuropathy is as likely as not due to AO 
exposure.  In support of the instant claim, are opinions from 
the veteran's treating neurologist, Dr. K., who performed 
extensive testing of the appellant in reaching her conclusion 
that it was at least as likely as not that the veteran's 
sensorimotor axonal peripheral neuropathy was related to his 
exposure to AO inservice.  

In contrast, a May 2006 VA examiner found that it was not 
likely that the veteran's current peripheral neuropathy arose 
from his exposure to AO while in Vietnam.  The evidence in 
this case as to the etiology of the veteran's current 
peripheral neuropathy and whether it is related to his period 
of service is in equipoise.  Moreover, the veteran's service 
medical records are missing and the benefit of the doubt rule 
is heightened in such a case.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

It cannot be stated that the preponderance of the evidence is 
against the claim of service connection for sensorimotor 
axonal peripheral neuropathy.  The evidence is in at least 
equipoise on the question of the relationship between 
sensorimotor axonal peripheral neuropathy and in service AO 
exposure.

Reasonable doubt must be resolved in favor of the veteran.  
Therefore, service connection is warranted for sensorimotor 
axonal peripheral neuropathy.


ORDER

Service connection for sensorimotor axonal peripheral 
neuropathy as due to exposure to Agent Orange is granted.



____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


